MEMORANDUM OPINION
                                        No. 04-11-00355-CV

                              MISSION CEMETERY COMPANY,
                                        Appellant

                                                v.

                            MORRELL MASONRY SUPPLY, INC.,
                                      Appellee

                    From the 225th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2010-CI-14559
                           Honorable Karen H. Pozza, Judge Presiding

Opinion by:      Rebecca Simmons, Justice

Sitting:         Karen Angelini, Justice
                 Phylis J. Speedlin, Justice
                 Rebecca Simmons, Justice

Delivered and Filed: February 1, 2012

REVERSED AND REMANDED

           Appellant Mission Cemetery Company had a default judgment taken against it by

appellee Morrell Masonry Supply, Inc. for Mission Cemetery’s alleged failure to pay for

materials Morrell Masonry provided for Mission Cemetery’s benefit. After it learned of the

default judgment, Mission Cemetery filed a restricted appeal. On appeal, Mission Cemetery

asserts it was not properly served and the default judgment is void.       In response, Morrell
                                                                              04-11-00355-CV


Masonry admits that Mission Cemetery was not properly served and states that it does not

oppose this court reversing the default judgment and ordering a new trial.

       A default judgment rendered against a defendant who “was not served in strict

compliance with applicable requirements” is void. See Wilson v. Dunn, 800 S.W.2d 833, 836

(Tex. 1990); Benefit Planners, L.L.P. v. RenCare, Ltd., 81 S.W.3d 855, 858 (Tex. App.—San

Antonio 2002, pet. denied). Therefore, we reverse the trial court’s judgment and remand this

cause for a new trial.


                                                 Rebecca Simmons, Justice




                                               -2-